

116 S3276 IS: Allowing Steady Savings by Eliminating Tests Act
U.S. Senate
2020-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3276IN THE SENATE OF THE UNITED STATESFebruary 11, 2020Mr. Coons (for himself, Mr. Brown, Mr. Booker, Mr. Durbin, Mr. Van Hollen, Ms. Harris, Mr. Leahy, Mr. Sanders, Mr. Kaine, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo eliminate asset limits employed by certain federally funded means-tested public assistance
 programs, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Allowing Steady Savings by Eliminating Tests Act or the ASSET Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings; sense of Congress.Sec. 3. States prohibited from imposing asset limits on programs funded by Temporary Assistance for Needy Families (TANF) grants.Sec. 4. Eliminating asset limits in the supplemental nutrition assistance program (SNAP).Sec. 5. Eliminating asset limit in Low Income Home Energy Assistance Program (LIHEAP).Sec. 6. Updating and indexing the resource limit for supplemental security income (SSI).Sec. 7. Effective date.2.Findings; sense of Congress(a)FindingsCongress finds as follows:(1)Many means-tested public assistance programs limit eligibility for benefits on the basis of the assets of a family, such as savings and other resources. Such asset limits impede the ability of needy families to improve their financial circumstances and thereby reduce their dependence on public assistance programs.(2)Restricting eligibility for public assistance programs on the basis of assets negatively affects the financial security of low-income families. For example, to avoid losing eligibility for public assistance under an asset limit, a family may avoid mainstream financial services such as bank accounts, or refrain from acquiring and saving resources that would enable the family to weather an unanticipated expense.(3)The risk that people who don't need public assistance will take advantage of public assistance programs in the absence of asset limits is low, in part because most applicants for public assistance have very few assets, must meet strict work requirements, and usually may only participate in a program for a limited time.(4)Evidence from States that have eliminated asset limits suggests that the administrative cost savings associated with the elimination of asset limits outweigh any increases in payments made to beneficiaries.(b)Sense of CongressIt is the sense of Congress that certain federally funded means-tested public assistance programs should not utilize asset limits to restrict eligibility for assistance under those programs.3.States prohibited from imposing asset limits on programs funded by Temporary Assistance for Needy
 Families (TANF) grants(a)No State limitation on allowable financial resourcesSection 408(a) of the Social Security Act (42 U.S.C. 608(a)) is amended by adding at the end the following new paragraph:(13)No asset or resource limitA State to which a grant is made under section 403 shall not apply any asset or resource limit for eligibility of a family for any benefit, assistance, or service provided under the State program funded under this part..(b)Conforming amendmentsSection 408(f) of the Social Security Act (42 U.S.C. 608(f)) is amended—(1)in the matter preceding paragraph (1), by striking or resources; and(2)in paragraph (1)—(A)in the paragraph header, by striking and resources;(B)by striking subparagraph (B);(C)by redesignating subparagraph (C) as subparagraph (B); and(D)in subparagraph (B) (as so redesignated), by striking and resources each place it appears.(c)Delay permitted if State legislation required(1)In generalIn the case of a State to which a grant is made under section 403 of the Social Security Act (42 U.S.C. 603) that the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) to meet the requirements of paragraph (13) of section 408(a) of such Act (42 U.S.C. 608(a)), such State shall not be regarded as failing to comply with the requirements of such paragraph before the first day of the first calendar quarter that begins after the close of the first regular session of the State legislature that begins after the date of enactment of this Act.(2)2-year legislative sessionFor purposes of paragraph (1), in the case of a State that has a 2-year legislative session, each year of the session shall be considered to be a separate regular session of the State legislature.4.Eliminating asset limits in the supplemental nutrition assistance program (SNAP)(a)In general(1)Eligible householdsSection 5 of the Food and Nutrition Act of 2008 (7 U.S.C. 2014) is amended—(A)in subsection (a), in the first sentence, by striking and other financial resources;(B)by striking subsections (g) and (j);(C)by redesignating subsections (h), (i), (k), (l), (m), and (n) as subsections (g), (h), (i), (j), (k), and (l), respectively; and(D)in subsection (h) (as so redesignated)—(i)in paragraph (1), by striking and resources each place it appears; and(ii)in paragraph (2)—(I)by striking subparagraph (B); and(II)by redesignating subparagraphs (C) through (E) as subparagraphs (B) through (D), respectively.(2)Eligibility disqualificationsSection 6 of the Food and Nutrition Act of 2008 (7 U.S.C. 2015) is amended—(A)by striking subsection (h); and(B)by redesignating subsections (i) through (s) as subsections (h) through (r), respectively.(3)Research, demonstration, and evaluationsSection 17 of the Food and Nutrition Act of 2008 (7 U.S.C. 2026) is amended—(A)by striking subsections (h) and (i); and(B)by redesignating subsections (j) through (n) as subsections (h) through (l), respectively.(b)Conforming amendments(1)Section 5 of the Food and Nutrition Act of 2008 (7 U.S.C. 2014) is amended—(A)in subsection (a), in the second sentence, by striking and (r) and inserting and (q); and(B)in subsection (d)—(i)in paragraph (1), by striking subsection (k) and inserting subsection (i); and(ii)in paragraph (10), by striking subsection (k) of this section and inserting subsection (i).(2)Section 6 of the Food and Nutrition Act of 2008 (7 U.S.C. 2015) is amended—(A)in subsection (d)(4), by striking subsection (o) each place it appears and inserting subsection (n);(B)in subsection (f), in the third sentence, by striking and financial resources;(C)in subsection (q) (as redesignated by subsection (a)(2)(B)), in paragraph (1)(B), by striking subsection (k) and inserting subsection (j); and(D)in subsection (r) (as redesignated by subsection (a)(2)(B)), in paragraph (2)—(i)by striking allowable financial resources and; and(ii)by striking (g), (i), (k), (l), (m), and (n) and inserting (h), (i), (j), (k), and (l).(3)Section 7(i)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2016(i)(1)) is amended by striking section 6(o)(2) of this Act and inserting section 6(n)(2).(4)Section 11(e)(22) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(e)(22)) is amended by striking section 6(i) and inserting section 6(h).(5)Section 16 of the Food and Nutrition Act of 2008 (7 U.S.C. 2025) is amended—(A)in subsection (a)(9), by striking section 17(n) and inserting section 17(l); and(B)in subsection (h)—(i)in paragraph (1)—(I)in subparagraph (B)(ii), by striking section 6(o) and inserting section 6(n);(II)in subparagraph (E)—(aa)by striking section 6(o)(3) each place it appears and inserting section 6(n)(3);(bb)by striking section 6(o)(2) each place it appears and inserting section 6(n)(2); and(cc)in clause (ii)—(AA)in subclause (III), by striking section 6(o)(4) and inserting section 6(n)(4); and(BB)in subclause (IV), by striking section 6(o)(6) and inserting section 6(n)(6); and(III)in subparagraph (F)(ii)(III)(ee)(AA), by striking section 6(o) and inserting section 6(n); and(ii)in paragraph (5)(C)(iv)(I), by striking section 6(o)(2) and inserting section 6(n)(2).(6)Section 17 of the Food and Nutrition Act of 2008 (7 U.S.C. 2026) is amended—(A)in subsection (k) (as redesignated by subsection (a)(3)(B))—(i)by striking subsections (l) through (n) each place it appears and inserting subsections (k) through (m); and(ii)in paragraph (2)(E), by striking section 6(l)(2) and inserting section 6(k)(2); and(B)in subsection (l) (as redesignated by subsection (a)(3)(B)), in paragraph (4)(A)(i)(II), by striking and financial resources (as described in section 5(g)).(7)Section 18(g)(2) of the Food and Nutrition Act of 2008 (7 U.S.C. 2027(g)(2)) is amended by striking section 5(h) and inserting section 5(g).(8)Section 103(a)(2)(D) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3113(a)(2)(D)) is amended by striking section 6(o) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(o)) and inserting section 6(n) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(n)).(9)Section 121(b)(2)(B)(iv) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3151(b)(2)(B)(iv)) is amended by striking section 6(o) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(o)) and inserting section 6(n) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(n)).(10)Section 454 of the Social Security Act (42 U.S.C. 654) is amended—(A)in paragraph (4)(A)(i), by striking section 6(l)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(l)(1)) and inserting section 6(k)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(k)(1));(B)in paragraph (6)(B)(i), by striking subsection (l) or (m) of section 6 of the Food and Nutrition Act of 2008 and inserting subsection (k) or (l) of section 6 of the Food and Nutrition Act of 2008 (7 U.S.C. 2015); and(C)in paragraph (29)(A)(ii), by striking section 6(l)(2) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(l)(2)) and inserting section 6(k)(2) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(k)(2)).(c)Delay permitted if State legislation required(1)In generalIn the case of a State plan under section 11 of the Food and Nutrition Act of 2008 (7 U.S.C. 2020) that the Secretary of Agriculture determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by the amendments made by this section, the State plan shall not be regarded as failing to comply with the requirements of section 11 of the Food and Nutrition Act of 2008 (7 U.S.C. 2020) solely on the basis of the failure of the plan to meet those additional requirements before the first day of the first calendar quarter that begins after the close of the first regular session of the State legislature that begins after the date of enactment of this Act.(2)Legislative sessionFor purposes of paragraph (1), in the case of a State that has a 2-year legislative session, each year of the session shall be considered a separate regular session of the State legislature.5.Eliminating asset limit in Low Income Home Energy Assistance Program (LIHEAP)(a)Elimination of limitations on allowable financial resourcesSection 2605(b)(2) of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8624(b)(2)) is amended, in the matter following subparagraph (B), by inserting , and agrees that a State may not exclude a household from eligibility in a fiscal year solely or partially on the basis of the assets of 1 or more members of the household before the semicolon.(b)Delay permitted if State legislation required(1)In generalIn the case of a State plan under section 2605 of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8624) that the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by the amendment made by this section, the State plan shall not be regarded as failing to comply with the requirements of such section 2605 solely on the basis of the failure of the plan to meet those additional requirements before the first day of the first calendar quarter that begins after the close of the first regular session of the State legislature that begins after the date of enactment of this Act.(2)2-year legislative sessionFor purposes of paragraph (1), in the case of a State that has a 2-year legislative session, each year of the session shall be considered to be a separate regular session of the State legislature.6.Updating and indexing the resource limit for supplemental security income (SSI)(a)In general(1)Update in resource limit for individuals and couplesSection 1611(a)(3) of such Act (42 U.S.C. 1382(a)(3)) is amended—(A)in subparagraph (A), by striking $2,250 and all that follows through the end of the subparagraph and inserting $20,000 in calendar year 2020, and shall be increased as described in section 1617(d) for each subsequent calendar year.; and(B)in subparagraph (B), by striking $1,500 and all that follows through the end of the subparagraph and inserting $10,000 in calendar year 2020, and shall be increased as described in section 1617(d) for each subsequent calendar year..(2)Inflation adjustmentSection 1617 of such Act (42 U.S.C. 1382f) is amended—(A)in the section heading, by inserting ; inflation adjustment after benefits; and(B)by adding at the end the following:(d)In the case of any calendar year after 2020, each of the amounts specified in section 1611(a)(3) shall be increased by multiplying each such amount by the quotient (not less than 1) obtained by dividing—(1)the average of the Consumer Price Index for Elderly Consumers (CPI–E, as published by the Bureau of Labor Statistics of the Department of Labor) for the 12-month period ending with September of the preceding calendar year, by(2)such average for the 12-month period ending with September 2019..(b)Effective dateThe amendments made by this section shall take effect on January 1, 2020.7.Effective dateExcept as otherwise provided, the amendments made by this Act shall apply to benefits for calendar months beginning on or after the date that is 30 days after the date of enactment of this Act.